DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Claims 2–11 and 15 are pending.

The rejection of claims 2–11 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of U.S. Patent No. 10,854,822, the rejection of claims 2–11 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 15, and 19 of copending Application No. 16/903,952, and the rejection of claims 2–11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–4, 6, and 19 of copending Application No. 16/903,952 are each overcome due to the Terminal Disclaimer of 01/05/2022.

Response to Arguments
Applicant’s arguments on page 2 of the reply dated 01/05/2022 with respect to the rejection of claims 2–11 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of U.S. Patent No. 10,854,822, the rejection of claims 2–11 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 15, and 19 of copending Application No. 16/903,952, and the rejection of claims 2–11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–4, persuasive with respect to the Terminal Disclaimer of 01/05/2022.  The rejections have been withdrawn.

Allowable Subject Matter
Claims 2–11 and 15 are allowed.
Allowed claims 2–11 and 15 are renumbered as 1–11, respectively.

The following is an examiner’s statement of reasons for allowance: 
	The closest prior art teaches an organic electroluminescent device comprising a hole injection layer comprising a triarylamine compound comprising a dimethylfluorenyl group, a diphenylfluorenyl group, and a biphenyl group, as exemplified by Nakatsuka et al, JP-11144875-A ("Nakatsuka-JP"), see machine translation ("Nakatsuka-MT").  However, the prior art does not specifically teach a compound of the claimed formula (1) wherein the biphenyl group is an ortho-substituted biphenyl group and the dimethylfluorenyl group is diphenylfluorenyl group as claimed in the independent claim.  Further, the prior art does not provide a reason to modify the compound of Nakatsuka to arrive at the claimed device comprising the claimed compound wherein the biphenyl group is an ortho-substituted biphenyl group and the dimethylfluorenyl group is diphenylfluorenyl group in view of the unexpected results set forth in the declaration under 37 CFR 1.132 filed 09/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached at 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                              /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                               
/E. M. D./
Examiner, Art Unit 1786